Sognier, Judge.
Appellants filed a direct appeal to this court on October 8, 1984, from an order of the Superior Court of Emanuel County denying their third-party claim brought in a garnishment proceeding. Effective July 1, 1984, OCGA § 5-6-35 (a) was amended to include among the categories of cases in which an application for appeal must be taken “[a]ppeals from cases involving garnishment or attachment, except [for certain judgments and orders not in issue here].” OCGA § 5-6-35 (a) (4). Appellants failed to obtain an order of this court permitting the filing of an appeal pursuant to the provisions of OCGA § 5-6-35 (a). Accordingly, we must dismiss the appeal.

Appeal dismissed.


Birdsong, P. J., and Carley, J., concur.